Citation Nr: 1451365	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.
 
2. Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.
 
3. Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently evaluated as 10 percent disabling.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

 A February 2009 rating decision increased the disability rating for the Veteran's service-connected left knee disability from zero percent to 10 percent, effective April 10, 2008.  However, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in November 2011 at the RO.  A transcript of that hearing is of record.

In March 2012, the Board remanded these matters to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In November 2012, the Veteran was informed that the VLJ who conducted his November 2011 hearing was no longer employed at the Board, and was advised that he could be provided a further hearing before a current VLJ.  He requested such a hearing.  This case was then remanded for that purpose in February 2013, and a hearing was held before the undersigned VLJ in September 2014.  As such, this case now returns before the Board.

In Rice v. Shinseki, the Court held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, it appears that the issue of TDIU has been raised by the record, particularly by the Veteran's testimony at his recent hearing; as such, the issues in appellate status are as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran requested a further hearing before a VLJ, which was scheduled in September 2014.  At that hearing, the Veteran indicated that he felt his service connected knee and back disabilities had increased in severity since his last VA examination of May 2012.  Specifically, he indicated that he had shooting pains in his back, and increased pain in his back and legs. Additionally, he indicated that he was having increased problems with frequent falling, and that he was unable to walk without a cane or some other support.  As the Veteran has indicated that his service connected disabilities have increased in severity since his last VA examination, the Board must remand these issues in order that the Veteran may be provided with a VA examination that adequately assesses the current level of severity of his service connected disabilities on appeal.

Finally, as noted above, the Board finds that the record has raised a claim for a TDIU rating. Rice v. Shinseki, supra.  In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim, and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.

The Board regrets that a further remand is warranted in this case, however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any knee or back disability.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records from June 2012 to the present.

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded VA examination(s) to evaluate the Veteran's claim for increased rating for his service connected bilateral knee and back disabilities.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including X-rays.  Range of motion testing should be conducted for the Veteran's knees and back, and any additional loss of motion on repetitive use should be noted.  The examiner shoulder comment on whether the Veteran has any neurological findings related to his back, and if so, any suggested neurological testing should be undertaken.

The examiner should also comment on whether the Veteran has any instability, subluxation, or other knee disability.  If so, the examiner should comment on the severity of such instability, subluxation, or other knee disability.  

The examiner should also specifically comment on what impact, if any, the Veteran's service connected disabilities have on his employability.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims, and adjudicate the claim of entitlement to TDIU.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



